Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 56-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/22.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-45, and 47-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017165630 (hereinafter “Manian”) in view of US 20130034844 (hereinafter “Boyle”).
	The following disclosure by Manian is considered by Examiner to be relevant to Applicant’s claims, as will be discussed further below.
	Manian discloses “…a method for multianalyte detection, comprising performing two or more different assays for two or more analytes of interest in a sample from a consumer in two or more different pluralities of wells of a multiwell plate to detect the two or more different analytes.” Para. 00058. 
“In some embodiments, the one or more additional well comprises an assay solution or a component of an assay solution (e.g., a dried buffer or salt). Assay solutions can comprise an assay buffer (e.g.,…), a dilution buffer (e.g.,…), a wash buffer (e.g., for an ELISA, comprising a detergent,…, an assay stop solution (e.g., …), or a cell culture medium (e.g.,…). In some embodiments, the one or more additional well comprises a diluents, such as water or an organic solvent (e.g., dimethylsulfoxide (DMSO), dimethylformamide (DMF), acetone, ethanol, isopropanol, or tert-butanol).” Para. 00224 (emphasis added).
	“In some embodiments, one or more of the different pluralities of wells comprise one or more reagents for a biochemical assay. In some embodiments, the biochemical assay comprises turnover of an enzyme substrate. In some embodiments, the biochemical assay comprises binding of a binding reagent (e.g., antibody) to an analyte of interest (e.g., insulin, cytokine, or the like). In some embodiments, reagents for a biochemical assay comprise an enzyme or an enzyme substrate. In some embodiments, the enzyme substrate is a fluorescent substrate (i.e., a substrate that can change its fluorescence properties as a result of enzyme- mediated turnover). In some embodiments, the enzyme substrate can change its absorbance characteristics in the ultraviolet (e.g., 200 nm - 400 nm) or visible spectrum (e.g., 350 nm - 850 nm) as a result of enzyme-mediated turnover. In some embodiments, the biochemical assay is a binding assay (e.g., sandwich-immune assay, ELISA, or the like). In some embodiments, the biochemical assay is a competition assay (e.g., immunoassay for a steroid hormone). In some embodiments, the biochemical assay is a homogeneous assay (e.g., (TR-)FRET assay, enzyme- substrate turnover assay, or the like). In some embodiments, the biochemical assay is as heterogeneous assay (e.g., ELISA). In some embodiments, the biochemical assay is a kinetic assay (e.g., continuous-read or intermittent-read). In some embodiments, the biochemical assay is an endpoint assay. In some embodiments, the biochemical assay reagent is coated on the surface of a plurality of wells (e.g., a capture or binding reagents, such as an antibody, streptavidin, protein A, protein G, aptamer, oligonucleotide capture probe, or the like). In some embodiments, the biochemical assay reagent is a dried reagent (e.g., to facilitate long-term storage). In some embodiments, the biochemical assay reagent is in solution (e.g., dissolved in an aqueous buffer or an organic solvent). Para. 00235 (emphasis added.)
	“The methods of multianalyte detection provided herein generally involve the use of multiwell plates described herein, or the use of devices or systems described herein. The methods can be applied, e.g., in a DTC diagnostics application at a POCC site {e.g., in a pharmacy or a store), or in a clinical setting {e.g., in a clinical laboratory, in a hospital). Para. 00345 (emphasis added).
	In some embodiments, the sample is a blood sample. In some embodiments, the blood sample is fingerprick blood. In some embodiments, the blood sample volume is between about 15 μΐ and about 150 μΐ,… Devices and methods for collecting fingerprick blood are known in the art. Exemplary devices useful for collecting fingerprick blood can include, e.g., devices by Seventh Sense Biosy stems (e.g., using TAP Touch- Activated Phlebotomy™ or HemoLink™ technology)… Para. 00360 (emphasis).
	“In some embodiments, the quality control step comprises comparing the level of a quality control analyte in a sample from the consumer to a reference level. In some
embodiments, the reference level is the median, mean, or average level of the quality control analyte in a healthy consumer. In some embodiments, the reference level is the median, mean, or average level of the quality control analyte in a consumer sharing one or more disease conditions with the consumer whose sample is tested. In some embodiments, the reference level is the median, mean or average level of the quality control analyte of all consumers whose quality control analyte levels are recorded in a database (e.g., a database associated with a DTC diagnostics system or device). In some embodiments, the reference level is a historical median, mean, or average level of the quality control analyte previously recorded over a period of time for the consumer whose sample is tested. In some embodiments, the period of time is a period of at least 2 weeks, at least 1 month, at least 6 weeks, at least 2 months, at least 3 months, at least 6 months, at least 9 months, at least 12 months, at least 18 months, at least 2 years, or at least 3 years. In some embodiments, the sample fails the quality control step if the level of the quality control analyte in the sample from the consumer deviates from the reference level by at least 1.5, at least 2, at least 2.5, at least 3, at least 3.5, at least 4, at least 4.5, or at least 5 standard deviations of the mean, median, or average reference level...” Para. 00365.
	“In some embodiments, the two or more different assays performed in the two or more pluralities of different wells of the multiwell plate comprise two or more different readout formats. Such readout formats comprise, e.g., without limitation, fluorescence, absorbance, microscopic imaging (e.g., high-content imaging), Raman, circular dichroism, surface plasmon resonance, and mass spectrometry. Fluorescence readouts can include, e.g., without limitation fluorescence intensity, time-resolved fluorescence, fluorescence correlation, fluorescence associated cell sorting. Absorbance readouts include, e.g., without limitation, absorbance in the visible, ultraviolet, or infra-red spectral ranges.
Para. 00373.
	“In some embodiments, the consumer is a human patient having a disease, disorder, or other condition (e.g. , a metabolic disease, a genetic disorder, an inflammatory disease, an autoimmune disease, a neurodegenerative disorder, a psychiatric disorder and the like).” Para. 00399 (emphasis added).
“Analytes, or clinical parameters, that can be analyzed using the multiwell plates, systems, or methods described therein can comprise analytes or clinical parameters related to a consumer' s disease condition, a consumer' s general health status, wellness or life-style, a consumer' s genotype, or combinations thereof.” Para. 00401 (emphasis added).
	“The analytes described herein can include any molecular or cellular component of a biological sample. In some embodiments, analytes include a protein (e.g. , PSA), a nucleotide (e.g. , an mRNA expression level or DNA sequence), a sugar (e.g. , glucose, or a posttranslational protein modification), a lipid (e.g., triglycerides) or lipid particle (e.g. , LDL, HDL, VLDL, and the like), a metabolite (e.g. , lactate, pyruvate), a metal ion or mineral (e.g., Na+ , Fe2+ ), a vitamin (e.g. , ascorbic acid), a cell (e.g. , white blood cell, platelet, virus, pathogen cell, such as a bacterium or a eukaryotic pathogen), or combinations thereof. Analytes can be analyzed qualitatively (e.g. , presence or absence) or quantitatively (e.g. , analyte concentration or number of analytes per volume). Analyte concentrations can be expressed in absolute terms (e.g. , analyte concentration in a sample) or relatively (e.g. , percent of a population).
Para. 00402 (emphasis added). 
	“The cholesterol assay was performed using the Truvian cartridge component and AMU described in Example 1. In brief, cholesterol standard, lx assay buffer, cholesterol enzyme mix, cholesterol esterase and cholesterol probe all purchased from Sigma Aldrich (St. Louis, MO; Cholesterol Quantification Kit) were thawed. The cholesterol standards were then prepared… Two different donor plasma samples were thawed and diluted 1 :400 in lx assay buffer. Neat sample from these same two donor samples were used for HDL precipitation. 100 \L of precipitation buffer was added to 100 \L of plasma sample. This solution was mixed and allowed to incubate for 10 minutes at room temperate. Following incubation, the precipitated sample was centrifuged at 2,000 x g for 10 minutes. Supernatant was transferred to a fresh tube and was processed the same as the neat HD sample for cholesterol. 100 μΐ^ of non-diluted plasma from each donor was run on a Piccolo Xpress as a comparator reading. Plasma was isolated from whole blood samples from these two donors collected under IRB at the Scripps Normal Donor Blood Bank and was stored at -80°C until used. A reaction mix was created which included 1 :25 Cholesterol Enzyme Mix, 1 :25.” Para. 00469 (emphasis added).
	As to claim 42, Manian disclose Applicant’s limitations as follows. 
Manian discloses a method of detecting an analyte (paras. 0058, 0235, 0373, 0402, 0469), the method comprising:
performing an assay on a test solution comprising a sample and a biocompatible solution (para. 00224),
wherein the assay comprises detecting the presence and/or concentration of the analyte in the sample (para. 00402),
wherein the biocompatible solution comprises a stabilizing solvent (e.g., ethanol or isopropanol, in para. 00224) and water (para. 00224), and
wherein the sample was obtained from a subject (para. 00360).
However, Manian does not disclose that the sample was obtained from a subject through capillary microsampling (CMS).
Examiner notes that Manian discloses that in some embodiments, the blood sample is fingerprick blood and that devices and methods for collecting fingerprick blood are known in the art. Para. 0360 (emphasis).
However obtaining a blood sample through a capillary is known in the art, as shown by Boyle. 
More specifically, Boyle discloses an assay conducted using small blood volumes such as from 1 .mu.l to 1000 .mu.l and hence the assay is amenable for finger prick and capillary based sampling.  Large volume assays such as from 1.5 ml to 200 ml including 5 ml, 10 ml and 20 ml volumes are also contemplated herein. Para. 00017.
It would have been obvious to one skilled in the art to obtain a blood sample through specifically a capillary in the Manian method since Boyle teaches that such sampling technique is known in the art. One skilled in the art would have had reasonable expectation of success since Manian suggests using known methods for collecting fingerprick blood (para. 00360).

As to claims 43 and 53, see Boyle in paragraph 0017 suggesting that the capillary sampling can obtain a sample within the recited range.
	
	As to claim 44, the recited error ratio appears to fall within a workable range of the modified Manian method as discussed above regarding claim 42, particularly given that it is the same method as recited by Applicant in claim 42.
As to claim 45, see paragraph 00153 of Manian disclosing repeat testing.

As to claim 47, see paragraph 00156 of Manian disclosing a drug target (analyte).

As to claims 48 and 49, see paragraph 00224 of Manian disclosing ethanol or isopropanol.

As to claim 50, the recited concentration of the stabilizing solvent appears to fall within a workable range, and its discovery would have required ordinary skills in the art since it is merely changing a parameter of a disclosed limitation.

As to claim 51, the Manian method discussed above with respect to claim 42 is free of acetonitrile since Manian does not disclose the use of acetonitrile.

As to claim 52, see Manian in paragraph 00224 disclosing an ELISA.

As to claims 54-55, see paragraphs 00469 and 00224 in Manian disclosing use of a diluent.  The recited range of dilution appears to fall within a workable range, and its discovery would have required ordinary skills in the art since it is merely a modification of a parameter (concentration) of a discosed limitation (diluent).

 
Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017165630 (hereinafter “Manian”) in view of US 20030029254 (hereinafter “Hvidtfeldt”).
The disclosure by Manian has been discussed above regarding claim 42, and will not be repeated here for brevity. 
However, Manian does not disclose that the sample was obtained from a subject through capillary microsampling (CMS).
Examiner notes that Manian discloses that in some embodiments, the blood sample is fingerprick blood and that devices and methods for collecting fingerprick blood are known in the art. Para. 0360 (emphasis).
However obtaining a blood sample through a capillary is known in the art, as shown by Hvidtfeldt. 
More specifically, Hvidtfeldt discloses in paragraph 0069 that for sampling of fetal or neonatal blood, capillary tubes with a very small volume are used for sampling of scalp or heel blood.  
It would have been obvious to one skilled in the art to obtain a blood sample through specifically a capillary in the Manian method since Hvidtfeldt teaches that such sampling technique is known in the art. One skilled in the art would have had reasonable expectation of success since Manian suggests using known methods for collecting fingerprick blood (para. 00360).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641